UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SIMO HOLDINGS INC.,

           Plaintiff,                   18-cv-5427       (JSR)

      -against-
                                        MEMORANDUM ORDER
 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED and                  VSDCSDNY
 UCLOUDLINK (AMERICA), LTD.,             DOCUMENT
                                         ELECTRONICALLY Fll,ED
           Defendants.
                                         DOC#: _ _~.-+~+..\..~
                                         DATF   · FD:

JED S. RAKOFF, U.S.D.J.

     This marks the final in a series of post-judgment disputes

between plaintiff, SIMO Holdings Inc.    ("SIMO"), and defendants,

uCloudlink (America), Ltd. and Hong Kong uCloudlink Network

Technology Ltd.   (collectively "uCloudlink") . uCloudl ink now

seeks an order lifting the Court's previously entered

injunction, see Opinion and Order, ECF No. 264          ("Injunction

Order"), as to certain devices it alleges no longer infringe

SIMO's patents. SIMO opposes the issuance of any such order,

arguing that the redesigned products continue to infringe its

patents. For the following reasons, the Court modifies the

injunction order to allow uCloudlink to sell the redesigned

products described in its most recent briefing.

     uCloudlink claims that its redesigned devices no longer

infringe SIMO's patent because they always use the same cellular
network for retrieving the cloud SIM from the uCloudlink back-

end server and for general Internet connectivity using the Cloud

SIM. uCloudlink has already presented this argument to the Court

on two occasions, first at the permanent injunction stage, and

second in a letter to this Court seeking clarification of the

scope of the injunction. On both occasions, the Court rejected

this argument because it was "not persuaded that the redesign is

sufficient to prevent future infringement." Inj~nction Order at

34; see also Mem. Order at 2, ECF No. 273 ("Uncertainty about

whether the redesigned products infringe SIMO's patent

persists."). In neither case, however, did the Court "fo~eclose

the possibility that uCloudlink could adduce" evidence that its

devices were no longer infringing. Mem. Order at 3, ECF No. 273.

Indeed, the Court ordered the parties to file briefing papers

and evidence explaining in technical detail why or why not

uCloudlink's products are no longer infringing. Order at 1-2,

ECF No. 282.

     Based on these briefing papers, as well as the parties'

expert reports, the Court is persuaded that uCloudlink's

redesigned products no longer infringe. In its earlier summary

·judgment opinion, this Court explained that to ~atisfy the

"distinct" limitation in the asserted patent claims, "it must be

the case that the local cellular network used by the seed SIM is

different from the local cellular network used by the Cloud
SIM." Opinion at 28, ECF No. 163. uCloudlink has demonstrated

through its expert testimony that its redesigned products never

meet this limitation because they never have a data

communication link that is "distinct from" the local cellular

communication network. Gong Deel.     ~   5, ECF No. 278.

       For example, if an AT&T network is used as the data

communication link to obtain a cloud SIM, the redesigned

products will obtain an AT&T cloud SIM to establish a local

cellular connection with AT&T's network. Id.       ~   12. If AT&T's

network rejects the AT&T cloud SIM, the redesigned product does

not attempt to connect to a different network. Id.          ~   9. Rather,

the device will request a new cloud SIM from the backend servers

and then try the new cloud SIM on the same AT&T network. Id.

uCloudlink supports this explanation with data showing that, in

a sample five-day period, the network used by the seed SIM to

obtain the cloud SIM was the same network as the network used

for general connectivity by the cloud SIM in 100% of the cases.

Id.   ~~   14-15. Further, uCloudlink has provided an independent

expert report affirming the mechanics of this redesign and

supporting it with an explanation of the source code. Expert

Report & Deel. of James Oliver Regarding Design Around Devices

("Oliver Rep.") 20-44, ECF No. 293-1.

       SIMO does not appear to contest the mechanics of the

redesign, but instead argues that the redesigned device
nonetheless continues to infringe the patent. SIMO focuses on

the redesigned devices' function when such a device is unable to

obtain a cloud SIM that is compatible with the seed SIM. SIMO

Holding's Br. Explaining Why uCloudlink's Redesigned Products

Still Practice Every Claim ("SIMO Br.") at 3-4, ECF No. 297. In

this situation, the redesigned product has its seed SIM

disconnect from the first network (such as AT&T) and re-connect

to a new, different network (such as T-Mobile) before obtaining

any cloud SIM and before relaying any authentication

information. Oliver Rep~ 57. SIMO argues that this function

infringes its patents because it constitutes the device using

different networks to establish a "data communication link."

SIMO Br. at 7.

     Accepting SIMO's argument, however, would require the Court

to adopt an implausible construction of the patent. SIMO's

argument hinges on treating each attempt a device makes to

connect to a cloud SIM as part of a single "data communication

link." Under this definition, a single data link would

encompass, in the previous example, the combination of both the

prior, abandoned connection to the AT&T network and the new,

active connection to the T-Mobile network. Such a construction

is implausible for two reasons. First, this Court has already

held that a "data communication link" is a "communication

capable of transmitting data." Order at 2, ECF No. 60. Once the
device disconnects from the first network (e.g., AT&T), that

link is destroyed and no longer "capable of transmitting data."

Oliver Rep! 57. Second, SIMO's interpretation of a "data

communication link" would impose no temporal limit on when a

device may connect to a new network. Under SIMO's logic, once a

device connected to a network through its seed SIM, it could

never connect to a different cloud network without infringing

SIMO's patent.

     In short, uCloudlink has demonstrated that its redesigned

devices operate in a materially different manner from that

contemplated by the injunction. Given SIMO has offered no

plausible explanation for how, at least under the Court's prior

construction of SIMO's patent, uCloudlink's redesigned devices

are infringing, the Court lifts the permanent injunction as to

the redesigned devices.

     SO ORDERED.

Dated:    New York, NY

          December   t,   2019          JED S. RAKOFF, U.S.D.J.
